Clifford F. Brown, J.,
dissenting. The judgment for defendants should be reversed because the arbitration decision pursuant to R. C. 2711.21, admitted in evidence at the jury trial over objection of plaintiffs, violated Section 5, Article I of the Ohio Constitution, and Civ. R. 38(A). Use of the panel’s report as evidence impermissibly delegates the jury’s fact finding functions to a panel of arbitrators. Also, the statute, by setting up a separate procedure to handle medical negligence claims, violates equal protection principles.
*498First, R. C. 2711.21(C), which allows use of the panel’s decision as evidence at trial, violates plaintiffs’ right to trial by jury guaranteed by Section 5, Article I of the Ohio Constitution. The introduction of findings by an “expert” panel as evidence substantially infringes on the jury’s determination of the ultimate fact in issue. Clearly, the arbitration panel was designed as a check on the jury. Simon v. St. Elizabeth Medical Center (Montgomery Co. C.P. 1976), 355 N.E. 2d 903, 908. As such, it suggests a lack of faith in the fairness of jury verdicts. Wheeler v. Shoemaker (D.C.R.I. 1978), 78 F.R.D. 218, 226-227, 228. Such a lack of faith is prohibited by our state Constitution.
Moreover, Civ. R. 38(A) provides that the right to a jury trial “shall be preserved to the parties inviolate.” This civil rule was promulgated by this court pursuant to Section 5(B), Article IV of the Ohio Constitution. Under that constitutional provision, this court has been granted exclusive power to “prescribe rules governing practice and procedure in all courts of the state* * *. All laws in conflict with such rules shall be of no further force or effect after such rules have taken effect.” R. C. 2711.21, a statute governing practice and procedure,3 necessarily conflicts with Civ. R. 38(A), and unlawfully usurps power assigned to this court by Section 5(B) of Article IV.4
The majority cites a number of cases from other jurisdictions which held there was no infringement of a right to a jury *499trial by those states’ malpractice statutes. However, even admitting that “a substantial majority of state and federal courts” found no constitutional infirmity in their medical malpractice statutes, I remain unpersuaded by sheer numerosity. If justice consists of counting noses, then the function of this court could be performed by a tabulating machine. In any event, the other jurisdictions are not unanimous. These cases are distinguishable by the fact that the Ohio statute provides not for medical experts, but for a panel of laymen, with no claim to expertise in medical practice. Other differences exist to make these cases less than persuasive.5
The Illinois Supreme Court in Wright v. Central Du Page Hospital Assn. (1976), 63 Ill. 2d 313, 347 N.E. 2d 736, held the medical arbitration statute unconstitutional as an invasion of the right to a jury trial.6 The Pennsylvania Supreme Court in Mattos v. Thompson (Pa. 1980), 421 A. 2d 190, held its medical malpractice Act requiring arbitration an unconstitutional infringement of the right to a jury trial because the procedure caused “oppressive delay” and “impermissibly infringes upon the constitutional right to a jury.” Id. at 196.7
*500The Illinois medical arbitration statute did not encroach upon the right to a jury trial nearly as much as Ohio’s Act because Illinois did not permit the arbitration decision to be admitted in evidence at the jury trial. In contrast, R. C. 2711.21(C) permits the arbitration decision to be admitted in evidence at the jury trial, thereby permitting non-expert witnesses to give their opinions on the ultimate issue, a function reserved solely for the jury. Such ultimate issue testimony, even by an expert witness, uniformly has been held inadmissible in evidence in Ohio. Shepherd v. Midland Mutual Life Ins. Co. (1949), 152 Ohio St. 6; Cottom v. Klein (1931), 123 Ohio St. 440; Fowler v. Delaplain (1909), 79 Ohio St. 279; Dorsten v. Lawrence (1969), 20 Ohio App. 2d 297; 21 Ohio Jurisprudence 2d 415, Evidence, Section 409.
The arbitration panel decision is inadmissible for two reasons: (1) as hearsay evidence, and (2) as opinion evidence on the ultimate issue for the jury. Introduction of such inadmissible evidence should be a basis for a mistrial. For a much less grave reason it is reversible error for the trial court not to declare a mistrial when counsel for plaintiff in the course of a jury trial intentionally reveals that defendant was covered by liability insurance. Chitlik v. Allstate Ins. Co. (1973), 34 Ohio App. 2d 193; Chiesa v. Thomas (1956), 103 Ohio App. 468; Zilch v. Sadowski & Shawke (1931), 10 Ohio Law Abs. 423; 52 Ohio Jurisprudence 2d 511, Trial, Section 28.
The Ohio Medical Malpractice Act, to the extent it sets up an arbitration panel procedure in R. C. 2711.21(C), also violates equal protection principles. This statutory classification, distinguishing medical claims from all other negligence claims, both affects a “fundamental” interest and is based on a *501“suspect” criterion. Therefore, the governmental interest must be compelling, or at least there must be a “rational” connection between a legitimate state interest and the legislative scheme. Simon v. St. Elizabeth Medical Center, supra; Graley v. Satayatham (Cuyahoga Co. C.P. 1976), 343 N.E. 2d 832; Jimenez v. Weinberger (1947), 417 U. S. 628, 632; Belle Terre v. Boraas (1974), 416 U. S. 1; San Antonio Independent School Dist. v. Rodriguez (1973), 411 U. S. 1.1 find no such compelling interest or rational connection.

 I find untenable the proposition that Ohio’s Medical Malpractice Act is not a procedural device for resolving disputes. In the case of Winfree v. May (N.D. Ohio, January 31, 1979), No. 77-88, at page 2, United States District Court Judge Walinski, while holding the statute substantive for choice of law purposes, admits that the introduction of the arbitration panel award into evidence in a medical malpractice action would gravely influence the fact finder’s decision. See, Turner, Medical Malpractice Arbitration on the Erie Railroad, 11 Univ. of Toledo L. Rev. 1 (Fall, 1979), at pages 20-21.


 This conclusion is suggested by footnote 4, pages 119-120 in Denicola v. Providence Hospital (1979), 57 Ohio St. 2d 115, which states:
“In holding that R. C. 2743.43 does not violate either the Equal Protection Clause or R. C. 1.48, this court in no way passes upon whether the enactment of procedural statutes, affecting areas traditionally within the province of the courts, is constitutional within the purview of Section 5 (B), Article IV of the Ohio Constitution, or whether the passage of such procedural statutes violates the Separation of Powers doctrine by unreasonably infringing upon the inherent power of the judicial branch of state government.”


 For example, Prendergast v. Nelson (1977), 199 Neb. 97, 256 N.W. 2d 657, concerns a medical claims Act where the “review panel’s sole function is to provide an expert opinion based on evidence submitted to it by the parties. It is not an arbitration board and has no authority to dispose of the action.” Id. at 110.
Comiskey v. Arlen (1976), 55 App. Div. 2d 304, 390 N.Y. Supp. 122, affirmed on other grounds (1977), 43 N.Y. 2d 696, 372 N.E. 2d 34, considered the New York medical claims Act, similar to the Acts in Florida, Louisiana, Maryland and Nebraska, where the arbitration panel is constituted by at least one physician, and the panel recommendation is, in effect, an expert opinion only. Likewise, compare Seoane v. Ortho Pharmaceuticals, Inc. (D.C.E.D. La. 1979), 472 F. Supp. 468.
The right to a jury trial is fundamental to English law, and should be guarded with the utmost care. Beacon Theatres, Inc. v. Westover (1959), 359 U. S. 500; Jacob v. New York (1942), 315 U. S. 752.


 The Illinois Supreme Court in Wright, supra, held at page 322:
“Under these statutory provisions a physician and lawyer member of the medical review panel are empowered to make conclusions of law and fact ‘according to the applicable substantive law’*** over the dissent of the circuit judge. This, we hold, empowers the nonjudicial members of the medical review panel to exercise a judicial function in violation of sections 1 and 9 of article VI of the Constitution.”
The Illinois arbitration panel findings and decision were not admissible as evidence in the later jury trial to which either party was entitled if dissatisfied with the arbitration panel decision.


 The Pennsylvania medical malpractice Act provided for an arbitration board *500composed of two attorneys, two “health care providers” and three lay persons. In Mottos v. Thompson, supra, the Pennsylvania Supreme Court reversed its earlier 1978 decision in Parker v. Children’s Hospital of Philadelphia, 483 Pa. 106, 394 A. 2d 932, which had upheld the constitutionality of the same Pennsylvania medical malpractice Act. In a concurring and dissenting opinion, Justice Larsen criticized the earlier Parker decision in this language at page 197:
“In the face of this and similar statistical evidence, Mr. Justice Nix, and the majority of the Parker Court were nevertheless ‘satisfied’ that any burden on a victim’s right to jury trial was ‘theoretical’ and that such ‘theoretical burden’ was ‘counterbalanced by the substantial advantages’ provided by the Act. I submit that the burden on the right to a jury trial is no less theoretical, and that the ‘advantages’ of the Act are no greater now, than when we decided Parker."